The plaintiff was a brakeman in the employment of the defendant company. At Stokeland a car, the eighth or ninth from the engine, was taken from the train and set off on the side-track, and in an effort to couple the two cars uncoupled in the setting off of the one on the side-track the plaintiff was injured. His account, as a witness in the case, of injury was as follows: "We came back to couple the train on the main line. I entered the link with a stick on the S.C. I. L. car that was on the main line. As I entered the link, on account of the skeleton drawhead, the link got crossways in the head and the pin failed to go down, and there were dead-blocks on each side of the drawhead and I could not get the link below the dead-blocks. I had to run my hand over the dead-block. I got hold of the pin in order to straighten the link to get the pin down. As I got hold of the pin the slack     (904) rolled out of the rear part of the train and the rebound caught my hand between the dead-blocks. It mashed my right hand so it had to be taken off." Harvey, another brakeman, was along on the same train, and the plaintiff testified substantially that the injury was caused *Page 566 
by a failure on the part of Harvey to perform his duty. His Honor, being of opinion at the close of the plaintiff's evidence that he could not recover, because he was injured by the negligence of a fellow-servant, intimated his purpose to so instruct the jury. Upon which the plaintiff took a nonsuit and appealed.
We think that his Honor was in error in the course he took. The plaintiff testified (and his evidence must be taken as true) that these cars belonged to different railroad systems; that one of them was higher than the other, and that made it necessary to raise or lower the link in coupling; that the drawheads on both cars were skeletons, and that one ofthem was so open that the link would go in slanting and make it necessary to put in the hand, and that the dead-blocks were so arranged as to make it necessary to reach over them. The true question in the case, then, was not whether the plaintiff was injured by a fellow-servant but whether he was injured by the defective appliances with which the coupling of the cars was to be made. We have no hesitancy in deciding that the defendant was negligent in that it was using drawheads on its cars that were defective and dangerous. It was the defendant's duty to furnish safe appliances.
There was error in the respect pointed out for which there must be a
New trial.
Cited: S. c., 124 N.C. 190, 191; Coley v. R. R., 129 N.C. 415;Elmore v. R. R., 132 N.C. 875; Walker v. R. R., 135 N.C. 741; Hicks v.Mfg. Co., 138 N.C. 335; Pressley v. Yarn Mills, ibid., 423; Rich v.Electric Co., 152 N.C. 695.
(905)